Title: Titus Ogden to the Commissioners, July 1778
From: Ogden, Titus
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      L’Orient July 1778
     
     Pardon the freedom I take in thus addressing your honours unknown but as an American I trust you will not take it amiss.
     On my arrival here the begining of april in the Ship Harmony Hall loaded with Tobacco &c. I was boarded by a Mr. Moylan who shewed my me yours letters impowering him to act as Agent here on which account I consigned my vessell and Cargo to him and must confess the dispatch attended with little expence with which he repaired loaded and procured a convoy for my ship has given me the highest opinion of his abilities indeed in every action I have seen of his he has prooved himself the honest man and a stedfast friend of America.
     On the arrival of the Boston with Two prises I was astonished at a foriner a Mr. Puchelberg who does not speak English and a man very little known here claiming the agency of this place by an apointment from Mr. Shwighauser of Nantes.
     On my arrival here he Mr. Puchelberg was very assiduous in shewing me pattern of goods and offerd to procure me any quantity at the expence of 2 pet. I gave him a small order and have enclosed you his bill of parcells that you may see the Gentleman knows well how to Charge.
     I could wish for the interest of my Country that the gentlemans claim may be found wrong as I am convinced it wou’d be pleasing to the rest of my countrymen as well as to me to have trust placed in the hands of a man of Mr. Moylans character.
     I cannot likewise help observing that men of our own country in such a Situation are most likely to give content than a man who neither understands the language nor the manner of the People. I am Gentlemen with the greatest regard your most obdient humble servt.
     
      Titus OgdenMercht. from New Bern North Carolina
     
    